MATTER OF G—
In EXCLUSION Proceedings
A-11262507

Decided by Board August 30, 1960
Constructive presence in United States satisfies residence requirement in section 340(f) protecting against loss of citizenship upon cancellation of parent's
naturalization.
Miele wislorormaituu as to retention or United States ettizenstitp delayed
passport applicant, who had acted diligently, from coming to the United
States before attaining his 23d birthday on September 18, 1957, he is regarded as having been constructively present in the United States as of a
date prior to his 23d birthday not only for purposes of retaining citizenship
under section 301(b) and (c) of the Immigration and Nationality Act but
also to satisfy residence requirement in section 340(f) preventing loss of
citizenship upon cancellation of father's naturalization on June 5, 1958.
EXCLUDABLE • Act of 1952—Section 212(a) (20) [8 U.S.C. 1182(a) (20)]—No
passport; no immigrant visa.

BEFORE THE BOARD

DISCUSSION: By order dated December 2, 1959, this Board dismissed the appellant's appeal from the order of the special inquiry
officer finding that he 1-1 -ad lost. United States citizenship and that he

was excludable as an immigrant without the proper documents. The
District Director, Miami, has filed this motion asking that the appellant be found to be a citizen of the United States. The motion
will be granted.
The appellant was born in Lebanon on September 18, 1934. He
became a citizen of the United States at birth through his father
who had been naturalized in 1924 (section 1993, Revised Statutes, as

amended). However, the law provided that a person such as appellant would lose United States citizenship on his 16th birthday if
he failed to take up residence in the United States prior to that date
(section 201(g) and (h) of the Nationality Act of 1940). The appellant's 16th birthday occurred in 1950; he had failed to take up
his residence in he United States prior to that date. As of his
16th birthday, therefore, he was no longer a United States citizen.
In 1952, section 301(b) and (c) of the Immigration and Nationality Act changed the retention requirements so that a person born
64

abroad after May 24, 1034, of parents one of whom was a citizen

would not lose United States citizenship unless he failed to come to
the United States before attaining the age of 23. However, it was
initially held that the benefits of these sections did not apply to
one who had failed to retain his United States citizenship under
the 1940 Act (Matter of B , 5-291). While this interpretation was
—

subsequently abandoned, it prevailed in February 1950 when appellant's father applied to the State Department for registration for

himself and his son as United States citizens. The State Department, following the interpretation, advised him that his son had lost
United States citizenship by failure to take up residence in the United
States prior to his 16th birthday.
On November 18, 1957, action by the Supreme Court established
the rule that a person who had failed to comply with the retention
provisions of the 1940 Act requiring him to be a resident of the
United States before his 16th birthday, could nevertheless retain
citizenship by complying with the provisions of section 301 (b) and
(c) of the Immigration and Nationality Act which permit the retention of nationality if the national comes to the United States
before reaching the age of 23 and was thereafter continuously
physically present for at least 5 years between his 14th and 28th
birthdays (Matter of M—, 7-646).
Thus, the information which had been given to appellant's father
by the State Department in 1956 while appellant was still under 23
was incorrect; the provisions of section 301(b) and (c) of the Act
applied to the appellant. The equities of such a situation gave
birth to the rule that the person misinformed retained United States
citizenship if, with due diligence, he applied for documentation
before his 23d birthday and came to the United States expeditiously,
for he is regarded as having constructively made a timely arrival
in the United States, i.e., as having come before his 23d birthday
(Matter of S—, 8 221; Matter of S—, 8-226).
The appellant sought a United States passport on March 26, 1958,
when he was over 23 years old. However, because misinformation as
to his citizenship had been furnished by an official of the United
States Government, his passport application was considered as having been filed in February 1956, the date of his fathsr'R registration
as a United States citizen. The passport was issued on July 16,
1958, and the appellant arrived in the United States on August 15,
-

1958.

Were it not for ti complicating factor which we shall now discuss,
there would have been no bar to the appellant's admission as it citizen.
He would have been considered as if he had been a resident of the
United States from sometime before his 23d birthday. The corn65
651377 63

plication arises from the fact that the naturalization of appellant's
father was cancelled on June 5, 1958, under the provisions of section 340(d) of the 1952 Act. Section 340(f) of the Act provides
that where cancellation of a parent's naturalization occurred under
section 340(d), a person claiming United States citizenship through
the parent shall lose his citizenship unless the person Was residing

in the United States at the time of the cancellation.
When these facts were brought to the attention of the special
inquiry officer and the State Department, they both held that the
appellant had lost United States citizenship upon the cancellation
of the naturalization of his father because the appellant had not
been living in the United States at the time of the cancellation. The
Board affirmed this view. The District Director, Miami, points out
in his motion that the appellant is deemed to be constructively in
the United States as of a date prior to his 23d birthday (September
18, 1957), to enable him to enjoy the retention prnvisinns of section 301(e) of the Act. It would be logical, the District Director
believes, to hold that the constructive presence in the United States
should also satisfy the requirements of section 340(f) so that it
may be said that the appellant was in the United States on June 5,
1958, when his father's naturalization was cancelled. The views of
the district director were presented to the Department of State
which has announced its concurrence in them. The Service representative does not oppose the motion. The logic of the motion is
compelling. It will be granted.
ORDER: It is ordered that the Board's order of December 2, 1959,
be and the same is hereby withdrawn.
It is further ordered that the appeal from the decision of August
27, 1959, by the special inquiry officer be and the same is hereby
sustained.
It is furthered ordered that the appellant be admitted as a citizen
of the United States.

06

